Appeal from a decision of the Workers’ Compensation Board, filed October 27, 1992, which, inter alia, ruled that claimant sustained a causally related disability and awarded workers’ compensation benefits.
Claimant, a surgical instrument polisher, was at work cleaning surgical instruments with muriatic acid when he became dizzy and light-headed from inhaling acid vapors. As a result, he fell to the cement floor sustaining serious injuries to his *609head. We find substantial evidence in the record to support the Board’s decision that the injuries to claimant’s head and his posttraumatic stress syndrome were causally related to the accident. We further find that, inasmuch as neither the employer nor carrier raised it at the first hearing, the Board properly refused to address the adequacy of claimant’s notice of injury. Accordingly, we decline to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.